FILED
                             NOT FOR PUBLICATION                           MAR 28 2011

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SAUL CASTILLO VAZQUEZ,                           No. 09-70731

               Petitioner,                       Agency No. A075-250-239

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Saul Castillo Vazquez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

based on ineffective assistance of counsel. We have jurisdiction under 8 U.S.C.

§ 1252. We review for abuse of discretion the denial of a motion to reopen,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003), and we deny the petition for

review.

      The BIA did not abuse its discretion in denying Castillo Vazquez’s motion

to reopen because he filed the motion nearly one year after the BIA’s September

10, 2004, order dismissing the underlying appeal, see 8 C.F.R. § 1003.2(c)(2), and

Castillo Vazquez failed to establish grounds for equitable tolling, see Iturribarria,

321 F.3d at 897 (equitable tolling available “when a petitioner is prevented from

filing because of deception, fraud, or error, as long as the petitioner acts with due

diligence”).

      PETITION FOR REVIEW DENIED.




                                           2                                     09-70731